UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7804



MARK A. BELL,

                                              Plaintiff - Appellant,

          versus


I.   KOLONGO,    Doctor;    MR.   CHERRY,
Superintendent;     CAPTAIN     HATCHETT,
Director of Jail Operations,

                                             Defendants - Appellees,

          and

LIEUTENANT FOX,

                                                           Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-501)


Submitted:   January 27, 2005             Decided:   February 7, 2005


Affirmed by unpublished per curiam opinion.


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mark A. Bell appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.   See Bell v. Kolongo,

No. CA-03-501 (E.D. Va. filed Oct. 25 & entered Oct. 26, 2004).   We

deny Bell’s request in his informal brief for appointment of

counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -